UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION
CASE NO. 1:17-CV-23041-JLK
KOOK C. DO,
Plaintiff,

V.

GEICO GENERAL INSURANCE
COMPANY,

Defendant.
/

 

ORDER GRANTING DEFENDANT’S MOTION
FOR PARTIAL SUMMARY JUDGMENT

THIS CAUSE comes before the Court upon Defendant Geico General Insurance

Company’S (“Geico”) Motion for Partial Summary Judgment (DE 8), filed December 7, 2018.l
I. BACKGROUND

This Florida statutory bad faith action arises out of Plaintiff Kook C. Do’s leased 2005
silver Audi A8, reported stolen from Miami Beach, Florida on May 21, 2007 (DE 7-2), and
found that same day submerged in a canal in a restricted area of the Loxahatchee National
Wi.ldlife Refuge in Palm Beach County, Where two men, Marcos Franca and Douglas Capisch,
Were arrested at the scene (see DE 7-5, at 1-2).2 On October 18, 2007, Plaintiff brought suit
against Geico in state court claiming comprehensive coverage for the car (DE l-l, at 5, il 24).

On September 25, 2008, Geico paid $44,262.18 to the vehicle lienholder (see id. at 5, il 29),

 

' Plaintiff filed a Response in Opposition (DE 12) on January 8, 2019; Geico filed a Reply (DE l6) on
January Zl, 20\9. Accordingly, this matter is ripe for disposition

2 Plaintiff maintains that the car “was stolen while parked in a public parking lot in Miami Beach, Florida
in the vicinity of the 900th block of Convention Center Drive” (DE ll-l, at l), and that the car was
“partially stripped as a result of the thef`t” (l`d. at 2).

prompting Plaintiff to move for payment of attorneys’ fees and costs on the theory that Geico’s
payment to the vehicle lienholder was a “confession of judgment” under Florida law (DE l-l, at
5, il 32). On February 26, 2014, “after full briefing and oral arguments” (id. at 9, il 77), the
Florida Third District Court of Appeal reversed the trial court and found that Geico’s payment
was a confession of judgment, where “the sole fact that the claim was paid, without more,
constitutes a settlement or judgment within the meaning of [the statute],” rejecting Geico’s
argument that the $44,262.18 payment was to “purchase” the Audi for evidence, and remanded
for determination of fees and costs. Do v. GElCO Gen. Ins. Co., 137 So. 3d 1039, 1043-45 (Fla.
3d Dist. Ct. App. 2014) (DE ll-2). On November 6, 2015, the trial court ordered that Plaintiff
was entitled to 3187,475.60 in fees and costs (DE 7-16, at 13).

In late 2016, Plaintiff brought the instant action against Geico in state court (see DE l-l,
at 2), and Geico removed it to this Court on August lO, 2017 (see DE l). In his Complaint for
Statutory Bad Faith Damages (DE l-l, at 3-16), Plaintiff alleges that, throughout the underlying
proceedings, Geico’s conduct violated Fla. Stat. § 624.155(1)(b)(1) (“[n]ot attempting in good
faith to settle claims when . . . it could and should have done so”); id. § 626.9541(1)(i)(3)(d)
(“[d]enying claims without conducting reasonable investigations based on available
information”); ia’. § 626.9541(1)(i)(3)(e) (“[f]ailing to affirm or deny full or partial coverage of
claims”); id. § 626.9541(1)(i)(3)(f) (“[f]ailing to promptly provide a reasonable explanation in
writing to the insured of the basis in the insurance policy . . . for denial of a claim or for the offer
of a compromise settlement”); id. § 626.9541(1)(i)(3)(b) (“[m]isrepresenting pertinent facts or
insurance policy provisions”); and ia'. § 626.9541(1)(i)(2) (material misrepresentation “with the

intent of effecting settlement . . . on less favorable terms”) (ia’. at 10-13).

As a condition precedent to bringing an action pursuant to Fla. Stat. § 624.155 (which
incorporates all six of Plaintiff’s claims here3), an insured must first serve on the insurer and file
a Civil Remedy Notice (“CRN’) describing the violation in detail, and the insurer must then fail
to cure the properly noticed violation with 60 days. See Fla. Stat. § 624.155(3)(a), (b), (d).
Plaintiff s Complaint alleges that Plaintiff served on Geico and filed four CRNS asserting that
Geico’s conduct violated various bad faith provisions of Florida law: (l) the first on or about
July 23, 2007 prior to Plaintiff` s initial suit; (2) the second on March 11, 2009 while Geico was
opposing Plaintiff’s motion for attorneys’ fees and costs; (3) the third on December 22, 2011
after Plaintist first appeal was dismissed as premature where Geico had pending counterclaims
and third-party claims that Plaintiff now alleges it never prosecuted; and (4) the fourth on
February 11, 2015 after Plaintiff had successfully appealed and Plaintiff alleges Geico still “took
actions intended to delay the determination of [his] fees and costs” (DE 1-1, at 4-9).

Geico’s instant Motion for Partial Summary Judgment (filed months before the Court’s
deadline for all motions of May 13, 2019 (DE 4)) argues that Plaintiff`s second, third, and fourth
CRNs are “invalid as a matter of law” where (a) they do not relate to the payment of contractual
benefits owed under the policy, but only to the payment of attorneys’ fees and costs; (b) Geico’s
payment of the full amount owed on the claim extinguished the plaintiffs rights to file a bad
faith action; and (c) they were filed to “coerce[] Geico to abandon its legal defenses and

positions in the underlying action” (see DE 8, at 8-11).

 

3 Fla. Stat. § 624.155 expressly encompasses a plaintiff bringing a civil action against an insurer for
violations ofFla. Stat. § 626.9541(1)(i). Fla. Stat. § 624.155(1)(a.)(l).
3

II. DISCUSSION
A. Legal Standard on Summary Judgment

Summary judgment is appropriate where there is “no genuine issue as to any material fact
and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c)
(emphasis added); Anderson v. Liberly Lobby, Inc., 477 U.S. 242, 247-48 (1986). An issue is
genuine if a reasonable jury could return a verdict for the nonmoving party. Mize v. Jejjferson
Cily Bd. of Educ., 93 F.3d 739, 742 (llth Cir. 1996). A fact is material if it may affect the
outcome of the case under the applicable substantive law. Allen v. Tyson Foods, Inc., 121 F.3d
642, 646 (l lth Cir. 1997). lf a reasonable fact finder could draw more than one inference from
the facts, creating a genuine issue of material fact, summary judgment should not be granted
Samples ex rel. Samples v. City of Atlanta, 846 F.2d 1328, 1330 (l lth Cir. 1988). The moving
party has the burden of establishing both the absence of a genuine issue of material fact and that
it is entitled to judgment as a matter of law. See Matsushita Elec. lndus. Co. v. Zem'th Radio
Corp., 106 S. Ct. 1348, 1356 (1986).

B. Geico’s Legal Arguments that Plaintiff’s Second, Third, and Fourth CRNs
Are Invalid Are Sufficiently Supported

1. Bad Faith Action to Recover Extra-Contractual Damages
Geico argues that Talat Enters. v. Aetna Cas. & Sur. Co., 753 So. 2d 1278 (Fla. 2000)
“and its progeny” render invalid Plaintiff s Second, Third, and Fourth CRNs, where Talat holds
that Florida’s bad faith statute does not require payment of extra-contractual damages (see DE 8,
at 5~6, 8~9). Talat, 753 So. 2d at 1282-83 (stating that the CRN provision of Fla Stat. §

624.155(3)(d) “cannot reasonably be construed to require payment of extra-contractual damages

to avoid litigation”);4 see also Vest v. Travelers Ins. Co., 753 So. 2d 1270, 1275 (Fla. 2000)
(stating that the notice provision of Fla. Stat. § 624.155 obligates an insurer, “if payment is owed
on the [insurance] contract, to cure the claimed bad faith by paying the benefits owed on the
contract”); Galante v. USAA Cas. Ins. Co., 895 So. 2d 1189, 1190~91 (Fla. 4th Dist. Ct. App.
2005) (stating that the CRN cure period was designed to “encourage payment of the underlying
claim, and avoid unnecessary bad faith litigation” and that “[t]he cure in a first-party insurance
claim is payment of the contractual amount due the insured” (emphasis added)). Plaintiff
distinguishes Talat by noting that the plaintiff there sought the advance payment of attorney’s
fees for work on a bad faith suit, along with punitive damages (see DE 12, at 4-5). However,
because the Florida Third District Court of Appeal found Geico’s $44,262.18 in the underlying
action to be payment of the claim, see Do v. GEICO Gen. Ins. Co., 137 So. 3d 1039, 1044 (Fla.
3d Dist. Ct. App. 2014), the Court concludes that Plaintiff’s subsequent litigation for attorney’s
fees indeed sought to recover what the Florida Supreme Court in Ta!at referred to as “extra-
contractual damages,” and is therefore inappropriate to give rise to a bad faith suit pursuant to
Fla. Stat. § 624.155. Talat, 753 So. 2d at 1282-83. By extension, the Court finds that Plaintiff` s
Second, Third, and Fourth CRNS are invalid as a matter of law insofar as they were used to
compel payment of extra-contractual damages

The cases Plaintiff cites in opposition do not adequately counter Geico’s stance. The
()rlando Candy Co. line of cases date from 1931, decades before the enactment of Florida’s civil
remedy statute, Fla. Stat. § 624.155. Orlando Candy Co. v. N.H. Ft're Ins. Co. of Manchester, 51

F.22d 392, 393 (S.D. Fla. 1931) (Strum, J.); Pena’as v. Equt'table Lt`fe Assurance Soc’y ofU.S.,

 

4 The bad faith suit in Talat arose out of insurer’s “settling a fire-damage claim made under a commercial
property insurance policy.” Talat, 753 So. 2d at 1281.
5

129 Fla. 253 (Fla. 1937); Ola’ Republic Ins. Co. v. Monsees, 188 So. 2d 893 (Fla. 4th Dist. Ct.
App. 1966). Plaintiff’ s quote from Palmer is inapposite because that case simply dealt with the
insured’s entitlement to attorney’s fees where the insurer paid the claim prior to an order of final
judgment, and did not involve a CRN or bad faith claim. See Cinct'nnati Ins. Co. v. Palmer, 297
So. 2d 96, 99 (Fla. 4th Dist. Ct. App. 1974). Similarly, Plaintiff’s quote from Palma that “if an
insurer loses such a suit but contests the insured’s entitlement to attorney’s fees, this is still a
claim under the policy” does not in any way address Fla. Stat. § 624.155, but only the attorney’s
fees provision, Fla. Stat. § 627.428. See Palma v. State Farm, 629 So. 2d 830, 832 (Fla. 1993).
Therefore, Geico is correct that “Plaintiff provides no example[] . . . [in which a] Florida court[]
[has] found a CRN based on nonpayment of statutory attorney’s fees to be valid” (DE 16, at 8).
2. Payment of Contractual Amount Extinguishing Right to File CRNs

ln addition, Geico argues that because its payment to the vehicle lienholder on September
25, 2008 was payment of the amount owed under the express terms of the policy, the payment
extinguished Plaintiff s right to file his subsequent CRNs altogether (see DE 8, at 11-12).5 in
support, Geico cites Rodante v. Fia'elt'ty Nat’l Ins. Co., 725 So. 2d 1151 (Fla. 2d Dist Ct. App.
1998); and Galante, 895 So. 2d 1189, which both dismissed bad faith actions based on CRNs
filed after the insurer’s cure by payment of the underlying claim, See Roalante, 725 So. 2d at
1152; Galante, 895 So. 2d at 1190-91; see also Rodante, 725 So. 2d at 1152 (“An insurer’s
payment to its insured of the limits of liability of PIP coverage prior to the filing of a section
624.155(2)(a) notice extinguishes any right of action for bad faith for the insurer’s failure to pay

PIP claims that the insured might claim.”). Plaintiff argues in response that Geico’s payment of

 

5 The first CRN Plaintiff filed after Geico’S September 25, 2008 payment of the claim was the March ll,
2009 “Second CRN” (DE 1-1, at 4).
6

the claim here did not cure many of the specific bad faith violations cited in Plaintiff’s
subsequent CRNS, such as violations pursuant to Fla. Stat. § 626.9541(1)(i)(3)(b) for
misrepresenting pertinent facts or insurance policy provisions (DE 12, at 6; see also DE 1-1, at
26, 31). However, this is of no moment, where, as Geico clarifies, an insurer is not obligated to
“pay [all] amount[s] purportedly owed under any statute or other authority to fulfill its
contractual obligations” (DE 16, at 10). Therefore, Geico has met its burden here in establishing
that its September 25, 2009 payment of the claim owed under the policy extinguished Plaintiff`s
right to subsequently file a CRN based on the policy.

ln contrast, the only case Plaintiff cites in opposition to this point is Paz v. Fl'alelz`ly Nat’l
lns. Co., 712 So. 2d 807, 808 (Fla. 3d Dist. Ct. App. 1998). However, that decision is not
relevant, where, as Geico summarizes, “the issue before the court [there] was simply whether an
insurer’s agreement to pay the claim prior to the expiration of the policy’s 60-day cure period,
rather than actual payment, was sufficient to effect a cure of the CRN” (DE 16, at 9).

III. CONCLUSION

Geico’s contention that Plaintiff` s Second, Third, and Fourth Civil Remedy Notices are
invalid as a matter of law is well supported by the authority it cites from the Florida Supreme
Court, which Plaintiff fails to adequately counter. Therefore, Geico has met its burden in
establishing it is entitled to judgment as a matter of law on that issue. Accordingly, it is
ORDERED, ADJUDGED, and DECREED that Geico’S Motion for Partial Summary

Judgment (DE 8) is hereby GRANTED.

DONE and ORDERED in chambers at the James Lawrence King Federal Justice

Building and United States Courthouse, Miami, Florida, this 25th day of January, 2019.

AMES LA ENCE KING
UNITED STAT ES DISTRI UDGE
L

SOUTHERN DISTRICT O ORIDA

cc: All Counsel of Record

